DETAILED ACTION
This action is pursuant to the claims filed on January 7, 2022. Currently claims 1, 8-11, and 16-30 are pending with claims 1, 8-11, and 16-20 amended and claims 21-30 newly added. Below follows a complete final action on the merits of claims 1, 8-11, and 16-30.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
Applicant’s amendments to the specification overcome the previous drawing objections. 
Applicant’s amendments to the claims overcome the previous claim objections and 35 U.S.C. 112(b) rejections. 
Specification
The substitute specification filed January 7, 2022 has been entered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” (or “step”) and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the means (or step) is coupled with functional language without reciting sufficient structure to perform the recited function and the means (or step) is not preceded by a structural modifier. 
Such claim limitation(s) is/are: 
Claim 1, line 8 (and dependents thereof): “first connecting means for connecting”; corresponding structure identified as: portion of conductor [0052]-[0054]
Claim 1, line 10 (and dependents thereof): “second connection means for connecting”; corresponding structure identified as: portion of conductor [0052]-[0054]
Claim 23, line 8 (and dependents thereof): “first connecting means for connecting”; corresponding structure identified as: portion of conductor [0052]-[0054]
Claim 23, line 10 (and dependents thereof): “second connection means for connecting”; corresponding structure identified as: portion of conductor [0052]-[0054]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites the limitation “for connecting to a coaxial transmission line” in lines 1-2 followed by specific structural features of the coaxial line. However, the current claim language does not actively and structurally link the antenna and coaxial, and instead, the two elements are only linked in intended use. Examiner suggests Applicant amend the claim to state “configured to connect” or alternately, “A helical antenna structure and coaxial transmission line…” Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  the claim recites the limitation “for connecting to a coaxial transmission line” in lines 1-2 followed by specific structural features of the coaxial line. However, the current claim language does not actively and structurally link the antenna and coaxial, and instead, the two elements are only linked in intended use. Examiner suggests Applicant amend the claim to state “configured to connect” or alternately, “A helical antenna structure and coaxial transmission line…” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-11, and 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a coaxial transmission line” in both lines 9 AND 11. However it is unclear if these are the same or different coaxial transmission lines as each other and additionally, the same or different coaxial transmission line as previous recites in lines 1-2. For examination purposes the coaxial transmission line will be interpreted as the same line throughout the claims. 
Claim 23 recites the limitation “a coaxial transmission line” in both lines 9 AND 11. However it is unclear if these are the same or different coaxial transmission lines as each other and additionally, the same or different coaxial transmission line as previous recites in lines 1-2. For examination purposes the coaxial transmission line will be interpreted as the same line throughout the claims. 
Claims 8-11, 16-22, and 24-30 are also rejected for their dependency on a rejected claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 22 is recited as dependent on claim 2, which is canceled. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Langberg (US Patent No.: 5,246,438). 
Regarding independent claim 1, Langberg in a first embodiment (Figs. 3-4) discloses a helical antenna structure (Figs. 3-4 displays the antenna with helix 50 and coaxial 43/44/45), for connecting to a coaxial transmission line (43/44/45; note helix 50 of the antenna connects to defined coaxial transmission line as displayed in Fig. 3A-3B and Col. 8, Line 29-31), the coaxial transmission line having an inner conductor (44) and an outer conductor (45), and the helical antenna structure having: 
a dielectric support (51/56), wherein the dielectric support is substantially cylindrical (Figs. 3-4) and has a rounded distal end or a hemispherical portion at its distal end (Fig. 3-4 displays hemispherical portion 56 at distal end of 51); 
wherein:
the dielectric support (51) includes a channel (center channel of 52 as seen in Fig. 3) or a chamber configured to receive the coaxial transmission line (center conductor 44 of the transmission line received in this channel), such that a distal end of the coaxial transmission line is located at or near the distal end of the dielectric support (as broadly claimed, the distal end of 44 is located near the distal end of 51 as the term near is broad in scope i.e. the claim does not require the distal end of 44 be located near the distal most end of 51); 
the dielectric support is configured to embed the distal end of the coaxial transmission line within the dielectric support (see Fig. 3B where center conductor 44 is embedded in dielectric 51 at 54, as 44 passes through a channel and is enclosed by, interpreted as embedded, dielectric 51). 
Langberg in the first embodiment does not explicitly disclose a first helical electrode and a second helical electrode, dielectric support and electrically isolated from each other; a first connection means for connecting the first helical electrode to the inner conductor of a coaxial transmission line; a second connection means for connecting the second helical electrode to the outer conductor of a coaxial transmission line; and first connection means  and the second connection means are located in bores through the dielectric support, the bores arranged to connect, respectively, the first helical electrode to the inner conductor, and the second helical electrode to the outer conductor; at least one of the first helical electrode and the second helical electrode is configured to act as a radiating antenna structure for outwardly emitting a microwave frequency or radiofrequency (RF) field; and the first helical electrode and the second helical electrode are configured to sustain an electric field in the helical region therebetween. 
However, Langberg in a second embodiment (Fig. 9) discloses a first helical electrode (89) and a second helical electrode (91), both located on the dielectric support (Fig. 9 displays 89 and 91 located on a dielectric support 90/92) and electrically isolated from each other (Col. 10, Lines 24-26). The antenna also includes a first connection means (94) for connecting the first helical electrode to the inner conductor of a coaxial transmission line (Col. 10, lines 31-32; Col. 7, Lines 59-68 where the first electrode is connected to the inner conductor line of the coaxial transmission); a second connection means (93) for connecting the second helical electrode to the outer conductor of a coaxial transmission line (Col. 10, lines 31-32; Col. 7, Lines 59-68 where the first electrode is connected to the outer conductor line of the coaxial transmission); and first connection means (94) and the second connection means (93) are located in bores through the dielectric support (it naturally follows 94/93 are located in a bore/channel/spacing in order to be wound through the device), the bores arranged to connect, respectively, the first helical electrode to the inner conductor (Col. 10, lines 31-32; Col. 7, Lines 59-68), and the second helical electrode to the outer conductor (Col. 10, lines 31-32; Col. 7, Lines 59-68). Further, at least one of the first helical electrode and the second helical electrode is configured to act as a radiating antenna structure for outwardly emitting a microwave frequency (Col. 9, Line 23-31) or radiofrequency (RF) field (Col. 1, Lines 57-61; Col. 8, Lines 29-41; Col. 10, Lines 24-45 discuss the helical electrodes as acting as antennas using RF energy); and the first helical electrode and the second helical electrode are configured to sustain an electric field in the helical region therebetween (Col. 8, Lines 29-41; Col. 10, Lines 24-45 “current entering at proximal end terminal 93 and flowing up through helix 89 circulates around the axis in the same direction as the current flowing down through helix 91 and exiting at proximal terminal 94. An effect on induced azimuthal fields E73 is therefore additive…The cross-wound antenna is therefore an efficient source of the azimuthal Ee field”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment of Langberg to incorporate the a first helical electrode and a second helical electrode, dielectric support and electrically isolated from each other; a first connection means for connecting the first helical electrode to the inner conductor of a coaxial transmission line; a second connection means for connecting the second helical electrode to the outer conductor of a coaxial transmission line; and first connection means  and the second connection means are located in bores through the dielectric support, the bores arranged to connect, respectively, the first helical electrode to the inner conductor, and the second helical electrode to the outer conductor; at least one of the first helical electrode and the second helical electrode is configured to act as a radiating antenna structure for outwardly emitting a microwave frequency or radiofrequency (RF) field; and the first helical electrode and the second helical electrode are configured to sustain an electric field in the helical region therebetween of the second embodiment of Langberg. This configuration provides the benefit of an efficient source of the electromagnetic field due to the opposite currents canceling each other out and resulting in an additive effect of the two electrodes electromagnetic fields (Col. 10, Lines 39-45). 
Regarding dependent claim 21, in view of the combination of claim 1, Langberg further discloses wherein: a distal end surface of the coaxial transmission line is located at the distal end of the dielectric support (Fig. 3 displays the distal end surface of inner conductor 44 at the distal end of the dielectric support 51), and is exposed by an aperture (see “aperture” in annotated fig. 3B below), the first connection means (94) connects the first helical electrode to the inner conductor via the aperture (Col. 10, Line 24-35; Col. 8, Line 29-31), and the second connection means (96) connects the second helical electrode to the outer conductor via the aperture (Col. 10, Line 24-35; Col. 8, Line 29-31).
Regarding dependent claim 22, in view of the combination of claim 2, Langberg further discloses wherein only a tab portion of the aperture exposes a portion of the outer conductor (see annotated fig. 3B where a “tab portion” of the aperture depicted exposes a portion of the outer conductor 44). 

    PNG
    media_image1.png
    287
    533
    media_image1.png
    Greyscale

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Langberg (US Patent No.: 5,246,438) in view of Ohri et al (US PGPUB: 2013/0324911). 
Regarding dependent claims 16-17, in view of the combination of claim 1, Langberg does not explicitly disclose wherein the dielectric support has a channel running there through, from the proximal end to the distal end, the channel terminating in an aperture (claim 16); further including a retractable needle slidable mounted in the channel (claim 17). 
However, Ohri discloses an antenna (Fig. 7A-7B; [0125]) comprising a dielectric support (614) that has a channel (611) therethrough that terminates in an aperture (Fig. 7A-7B; [0125]). A retractable needle (2014/2023) mounted in the channel (Fig. 7A-7B; [0125]-[0126]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Langberg to incorporate the retractable needle of Ohri. This configuration provides the benefit of dispensing a controlled delivery formulation of a desired active in combination with ablation in order to reduce or eliminate tumor occurrence ([0014]), thereby improving the effectiveness of the device. Further, it would also have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Langberg to incorporate the channel of Ohri. This configuration provides the benefit of selective movability of the needle between multiple configurations ([0126]), thereby increasing the versatility of the device. 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Langberg (US Patent No.: 5,246,438) in view of Curley (US PGPUB: 2015/0223882).
Regarding dependent claims 18-19, in view of the combination of claim 1, Langberg does not explicitly disclose wherein the dielectric support comprises a plurality of holes between the channel and an outer surface thereof, the holes being arranged to permit gas to flow between the electrodes (claim 18); and wherein the channel is arranged to convey liquid (claim 19). 
However, Curley discloses an antenna (Fig. 2: 200) comprising a dielectric support (204) that has a channel (210) running therethrough ([0048]). The support comprises a plurality of holes (212) between the channel and the outer surface (Fig. 2; [0048]), the holes arranged to permit gas to flow through ([0047]-[0048]). The channel (210) is arranged to convey liquid ([0047]-[0049]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the channel of Langberg to incorporate the channel holes of Curley. Such configuration of gas flow provides the benefit of enhancing the ablation technique by delivering gas to the tissue surrounding the antenna ([0047]). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Langberg (US Patent No.: 5,246,438) in view of Curley (US PGPUB: 2015/0223882), further in view of Richards et al (US Patent No.: 6,208,903).  
Regarding dependent claim 20, in view of the combination of claim 19, the combination does not explicitly disclose wherein the liquid is adrenaline.
However, Richards discloses a system that conveys adrenaline (e.g. epinephrine) for a microwave ablation procedure (Col. 21, Lines 27-42 discuss that adrenaline is often used in microwave procedures). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Langberg to incorporate the use of adrenaline of Richard. This provides the benefit of more efficient heating by sensitizing the cells to heat and reducing the perfusion of the fat, both reducing the oxygenation of the fat cells making them more vulnerable to heat and reducing the convective cooling of the fat by blood (Col. 21, Lines 37-42). 
Regarding dependent claim 24, in view of the combination of claim 1, Langberg further discloses wherein the first helical electrode and the second helical electrode have the same pitch (See Fig. 9).
Regarding dependent claim 25, in view of the combination of claim 24, Langberg further discloses wherein the first helical electrode is located diametrically opposite the second helical electrode (Fig. 9 displays 89 diametrically opposite the second electrode).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Langberg (US Patent No.: 5,246,438) in view of Emmons et al (US PGPUB: 2010/0125269). 
Regarding independent claim 23, Langberg in a first embodiment (Fig. 3-4) discloses a helical antenna structure (Figs. 3-4 displays the antenna with helix 50 and coaxial 43/44/45), for connecting to a coaxial transmission line (43/44/45; note helix 50 of the antenna connects to defined coaxial transmission line as displayed in Fig. 3A-3B and Col. 8, Line 29-31), the coaxial transmission line having an inner conductor (44) and an outer conductor (45), and the helical antenna structure having:
a dielectric support (51), wherein the dielectric support is substantially cylindrical (Figs. 3, 4, 9) and has a rounded distal end, or a hemispherical portion at its distal end (Fig. 3-4 displays hemispherical portion 56 at distal end of 51). 
Langberg in the first embodiment does not explicitly disclose a first helical electrode and a second helical electrode, dielectric support and electrically isolated from each other; a first connection means for connecting the first helical electrode to the inner conductor of a coaxial transmission line; a second connection means for connecting the second helical electrode to the outer conductor of a coaxial transmission line; wherein: at least one of the first helical electrode and the second helical electrode is configured to act as a radiating antenna structure for outwardly emitting a microwave frequency or radiofrequency (RF) field; and the first helical electrode and the second helical electrode are configured to sustain an electric field in the helical region therebetween. 
However, Langberg in a second embodiment (Fig. 9) discloses a first helical electrode (89) and a second helical electrode (91), both located on the dielectric support (Fig. 9 displays 89 and 91 located on a dielectric support 90/92) and electrically isolated from each other (Col. 10, Lines 24-26). The antenna also includes a first connection means (94) for connecting the first helical electrode to the inner conductor of a coaxial transmission line (Col. 10, lines 31-32; Col. 7, Lines 59-68 where the first electrode is connected to the inner conductor line of the coaxial transmission); a second connection means (93) for connecting the second helical electrode to the outer conductor of a coaxial transmission line (Col. 10, lines 31-32; Col. 7, Lines 59-68 where the first electrode is connected to the outer conductor line of the coaxial transmission). Further, at least one of the first helical electrode and the second helical electrode is configured to act as a radiating antenna structure for outwardly emitting a microwave frequency (Col. 9, Line 23-31) or radiofrequency (RF) field (Col. 1, Lines 57-61; Col. 8, Lines 29-41; Col. 10, Lines 24-45 discuss the helical electrodes as acting as antennas using RF energy); and the first helical electrode and the second helical electrode are configured to sustain an electric field in the helical region therebetween (Col. 8, Lines 29-41; Col. 10, Lines 24-45 “current entering at proximal end terminal 93 and flowing up through helix 89 circulates around the axis in the same direction as the current flowing down through helix 91 and exiting at proximal terminal 94. An effect on induced azimuthal fields E73 is therefore additive…The cross-wound antenna is therefore an efficient source of the azimuthal Ee field”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first embodiment of Langberg to incorporate the a first helical electrode and a second helical electrode, dielectric support and electrically isolated from each other; a first connection means for connecting the first helical electrode to the inner conductor of a coaxial transmission line; a second connection means for connecting the second helical electrode to the outer conductor of a coaxial transmission line; wherein: at least one of the first helical electrode and the second helical electrode is configured to act as a radiating antenna structure for outwardly emitting a microwave frequency or radiofrequency (RF) field; and the first helical electrode and the second helical electrode are configured to sustain an electric field in the helical region therebetween of the second embodiment of Langberg. This configuration provides the benefit of an efficient source of the electromagnetic field due to the opposite currents canceling each other out and resulting in an additive effect of the two electrodes electromagnetic fields (Col. 10, Lines 39-45). 
Further, Langberg does not explicitly disclose a waveguide or transmission line structure for conveying microwave frequency or radiofrequency (RF) energy from a proximal end to a distal end of the helical antenna structure; the waveguide or transmission line structure is in the form of a third helical electrode; the waveguide or transmission line structure together with the first helical electrode is located beneath the surface of or embedded within the dielectric support and configured to be connected to the outer conductor of a coaxial transmission line at a feed point.  
However, Emmons disclose a microwave antenna (Fig. 1B) comprising a transmission line (276; [0119]) for conveying microwave frequency from a proximal end to a distal end of the antenna ([0119]) and a first helical electrode (264). The transmission line is in the form of a helix ([0119] “In FIG. 1B, electrode wire 276 is arranged in a helical configuration” interpreted as the third helix). Further, the transmission line structure (276) and the first helical electrode (262) are located beneath the surface of a dielectric support (266; [0134]; Fig. 1B)) and configured to be connected to an outer conductor (256) of a coaxial transmission line (250) at a feed point ([0117]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the antenna of Langberg to incorporate the transmission line in the form of a third helix as taught by Emmons. This configuration provides the benefit of reducing the coupling between the conductive wire and the microwave field which in turn reduces the heating of the conductive wire ([0119]). 
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Langberg (US Patent No.: 5,246,438) in view of Emmons et al (US PGPUB: 2010/0125269), further in view of Miller (US Patent No.: 3,573,681).
Regarding dependent claim 8, in view of the combination of claim 23, Langberg does not explicitly disclose wherein the third helical electrode follows the same helical path as the first helical electrode, and is located radially inwards therefrom. 
However, Miller discloses a waveguide (Fig. 1-2) comprising a first helical electrode (top layer conductors 10) and a subsequent helical electrode (lower layer conductor 10, interpreted as third helical electrode) that follows the same helical path as the first helical electrode and is located radiation inward (Fig. 1-2; Col. 2, Lines 54-57). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Langberg to incorporate the wherein the third helical electrode follows the same helical path as the first helical electrode, and is located radially inwards therefrom of Miller. This configuration provides the benefit of reducing the number of turns required to produce the given length of a helix, thereby reducing the cost (Col. 3, Lines 4-9).
Regarding dependent claim 9, in view of the combination of claim 8, Miller further discloses wherein the first helical electrode, and the third helical electrode are made from strips of conducting material, such that the first helical electrode and the third helical electrode form a microstrip line (Col. 2, Lines 54-57).
Regarding dependent claim 10, in view of the combination of claim 9, the combination does not explicitly wherein the first helical electrode is at least three times wider than the third helical electrode. However, it would have been an obvious matter of design choice to make the first electrode three times wider than the third electrode, since such a modification would have involved a mere change in the scaling of a component.  A change in scaling is generally recognized as being within the level of ordinary skill in the art.  In re Rinehart, 531 F.2d 1048, 189 USPQ 134 (CCPA 1976). 
Regarding dependent claim 11, in view of the combination of claim 23, Emmons further discloses wherein a distal end of the second helical electrode is electrically connected to a distal end of the third helical electrode, by a conducting member (it naturally follows that the modification results in the second and third electrodes as electrically and conductively connected as the above modification of displays current flow through the third electrode first electrode which are conductively and electrically connected to the second electrode (see [0117]-[0119] of Emmons)).
Claims 26-27 is rejected under 35 U.S.C. 103 as being unpatentable over Langberg (US Patent No.: 5,246,438) in view of Emmons et al (US PGPUB: 2010/0125269), further in view of Ohri et al (US PGPUB: 2013/0324911). 
Regarding dependent claims 26-27, in view of the combination of claim 23, Langberg does not explicitly disclose wherein the dielectric support has a channel running there through, from the proximal end to the distal end, the channel terminating in an aperture (claim 26); and further including a retractable needle slidable mounted in the channel (claim 27).
However, Ohri discloses an antenna (Fig. 7A-7B; [0125]) comprising a dielectric support (614) that has a channel (611) therethrough that terminates in an aperture (Fig. 7A-7B; [0125]). A retractable needle (2014/2023) mounted in the channel (Fig. 7A-7B; [0125]-[0126]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Langberg to incorporate the retractable needle of Ohri. This configuration provides the benefit of dispensing a controlled delivery formulation of a desired active in combination with ablation in order to reduce or eliminate tumor occurrence ([0014]), thereby improving the effectiveness of the device. Further, it would also have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Langberg to incorporate the channel of Ohri. This configuration provides the benefit of selective movability of the needle between multiple configurations ([0126]), thereby increasing the versatility of the device. 
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Langberg (US Patent No.: 5,246,438) in view of Emmons et al (US PGPUB: 2010/0125269), further in view of Curley (US PGPUB: 2015/0223882).
Regarding dependent claims 28-29, in view of the combination of claim 26, Langberg does not explicitly disclose wherein the dielectric support comprises a plurality of holes between the channel and an outer surface thereof, the holes being arranged to permit gas to flow between the electrodes (claim 28); and wherein the channel is arranged to convey liquid (claim 29). 
However, Curley discloses an antenna (Fig. 2: 200) comprising a dielectric support (204) that has a channel (210) running therethrough ([0048]). The support comprises a plurality of holes (212) between the channel and the outer surface (Fig. 2; [0048]), the holes arranged to permit gas to flow through ([0047]-[0048]). The channel (210) is arranged to convey liquid ([0047]-[0049]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the channel of Langberg to incorporate the channel holes of Curley. Such configuration of gas flow provides the benefit of enhancing the ablation technique by delivering gas to the tissue surrounding the antenna ([0047]). 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Langberg (US Patent No.: 5,246,438) in view of Emmons et al (US PGPUB: 2010/0125269) and Curley (US PGPUB: 2015/0223882), and further in view of Richards et al (US Patent No.: 6,208,903).  
Regarding dependent claim 30, in view of the combination of claim 29, the combination does not explicitly disclose wherein the liquid is adrenaline.
However, Richards discloses a system that conveys adrenaline (e.g. epinephrine) for a microwave ablation procedure (Col. 21, Lines 27-42 discuss that adrenaline is often used in microwave procedures). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Langberg to incorporate the use of adrenaline of Richard. This provides the benefit of more efficient heating by sensitizing the cells to heat and reducing the perfusion of the fat, both reducing the oxygenation of the fat cells making them more vulnerable to heat and reducing the convective cooling of the fat by blood (Col. 21, Lines 37-42). 
Response to Arguments
Applicant’s arguments filed January 7, 2022 have been fully considered, but are not persuasive. 
Applicant argues Langberg does not disclose "’the dielectric support includes a channel or a chamber configured to receive the coaxial transmission line, such that a distal end of the coaxial transmission line is located at or near the distal end of the dielectric support,’ and that ‘the dielectric support is configured to embed the distal end of the coaxial transmission line within the dielectric support,’ as recited in amended claim 1” (p. 11, Remarks), but this is not persuasive. As outlined above, Langberg discloses the dielectric support (51) includes a channel (i.e. the interior space of 51) as depicted in Fig. 2 that receives the coaxial transmission line (i.e. inner conduct 44 of the defined coaxial line) such that a distal end of the coaxial transmission line is at or near the distal end of the dielectric support (Fig. 3). Examiner notes as broadly claimed, the claim does not require the distal most end of the transmission line be located at the distal most end of the dielectric support. In addition, as outlined above, Langberg also discloses the dielectric support is configured to embed the distal end of the transmission line within the support (see Fig. 3A where at least 44 at its distal end if embedded into the aperture of 51). Again, this claim does not require the distal most end of the transmission line be embedded into the distal most end of the dielectric support. 
Applicant further argues Leisten does not disclose the first and second connection means limitations (p. 11-12, Remarks). However, as outlined above, Leinsten is no longer relied on to read on these limitations. 
Regarding new independent claim 23, Applicant argues Miller does not disclose the limitations of the third helical electrode (p. 12-13, Remarks). However, as outlined above, Miller is no longer relied on to read on these limitations. Examiner also notes Applicant argues that that the two helical electrodes are on the outer surface, but claim does not recite or require the helictical electrodes be on the outer surface of the dielectric support. Instead claim 23 broadly recites the first and second electrodes are “on” the dielectric support, which allows for electrode positions that are not necessarily on the outer surface (i.e. the inner surface of the support). 
Examiner notes Applicant has not provided any arguments for any additional claims other than being patentable for the same reasons as claims 1 and 23 (p. 12, Remarks). As such, the rejections of the dependent claims are tenable for at least the same reasons as outlined above with regards to claims 1 and 23. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        



/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794